Citation Nr: 0916147	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
from April 25, 2003 and 70 percent from December 31, 2003 for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left fibular fracture.  

3.  Entitlement to an initial rating in excess of 10 percent 
for paresthesia, sural nerve, left lower extremity.  

4.  Entitlement to an initial rating in excess of 20 percent 
for a lumbosacral sprain.  

5.  Entitlement to an earlier effective date for entitlement 
to individual unemployability (TDIU).

6.  Entitlement to an earlier effective date for Dependent's 
Education Assistance.   



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
October 1969. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from October 2003, July 2004 and February 2005 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's PTSD manifests in total social and occupational 
impairment since his date of claim for service connection.

2.  The preponderance of the evidence indicates that the 
Veteran's residuals of a left fibular fracture manifests in 
moderate limitation of motion and subjective complaints of 
pain.

3.  The preponderance of the evidence indicates that the 
Veteran's paresthesia, left lower extremity does not manifest 
in moderate incomplete paralysis of the sural nerve.

4.  The preponderance of the evidence indicates that the 
Veteran's back disability is not manifested by severe 
limitation of motion of the lumbar spine; or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion; or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.

5.  The preponderance of the evidence indicates left lower 
extremity radiculopathy associated with the Veteran's back 
disorder, which is manifested by a loss of motor strength.

6.  The Veteran was not service-connected for any disability 
and thus did not meet the criteria for a TDIU prior to April 
25, 2003.

7.  The Veteran was not entitled to TDIU and thus was not 
eligible for Dependent's Education Assistance prior to April 
25, 2003. 
 

CONCLUSION OF LAW

1.  A 100 percent rating for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & West Supp 2008); 38 C.F.R. §§ 
3.102, 4.129, Diagnostic Code 9411 (2008). 

2.  An evaluation of 20 percent, but no higher, for the 
residuals of a left fibular fracture is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 2008); 38 
C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5271 (2008). 

3.  The criteria for a rating in excess of 10 percent for 
paresthesia, left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
4.124a, Diagnostic Code 8521 (2008).

4.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.102, 4.71a, Diagnostic Code 
5243 (2008).

5.  An evaluation of 10 percent, but no higher, for left 
lower extremity radiculopathy is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code 8521 (2008).

6.  An effective date earlier than April 25, 2003 for a grant 
of a TDIU is not assignable.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).

7.  An effective date earlier than April 25, 2003 for a grant 
of Dependent's Education Assistance is not assignable.  38 
U.S.C.A. § 3500, 3501, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400, 3.807 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

A. The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007).

With respect to the fourth element, the Board notes that, 
effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, 
in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VCAA letters dated August 2003, November 2003, January 2004 
and February 2004 informed the Veteran of the information and 
evidence required to establish entitlement to service 
connection for his claimed conditions. With regard to the 
claims for higher initial ratings, the Board notes that in 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, 
because the notices provided before service connection was 
granted was sufficient, VA's duty to notify in this case has 
been satisfied with respect to the increased rating claims.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"). 
 
In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, some 
notice was provided after the initial decision, however, the 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  The July 2008 
supplemental statement of the case (SSOC) considered the 
claims based on all the evidence of record. This 
readjudication acted to remedy any timing defect in regard to 
the VCAA. 

The Board notes that the Veteran has not been provided a VCAA 
notice regarding his appeal of the effective date assigned 
for the grant of service connection for TDIU and Dependent's 
Education Assistance.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that failure to 
comply with the notice requirement of the VCAA is not 
prejudicial to a veteran if, based on the facts alleged, no 
entitlement exists. See Valiao v. Principi, 17 Vet. App. 229, 
232 (2003).  Here, the Veteran does not contend and the 
evidence does not establish that the Veteran filed claims for 
service connection which were subsequently granted prior to 
April 2003.  In addition, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  

B. The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2008).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The Veteran's service medical records, VA treatment records, 
lay statements, and the Veteran's various contentions have 
been associated with the claims file.  In addition, the 
Veteran was afforded many VA examinations to evaluate the 
severity of his various disabilities.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

A.  Increased Rating Claims
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings. 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  A 10 percent rating is warranted for PTSD 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 
 
A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 
 
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is 
applicable if the manifestations of the service-connected 
psychiatric disorder result in total occupational and social 
impairment.  Although the Rating Formula lists specific 
symptoms that are indicative of total impairment, the United 
States Court of Appeals for Veterans Claims has held that the 
symptoms listed in the Rating Formula are only examples, and 
that evidence of those specific symptoms is not required to 
show that the veteran is totally disabled.  In rating a 
mental disability VA is required to consider all symptoms 
that affect his social and occupational functioning, and not 
limit consideration to those symptoms listed in the Rating 
Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In other words, the primary consideration is whether 
the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2008).  

The Veteran was evaluated for mental health problems during 
April 2003, the month of his claim for service connection for 
PTSD.  The examiner indicated that the Veteran heard voices 
and gave him an Axis I diagnosis of psychosis.  The examiner 
indicated in a May 2003 treatment note that the Veteran was 
hearing voices and was unable to focus on working.  The 
Veteran was afforded a VA mental examination during September 
2003.  The examiner indicated a DSM-IV diagnosis of PTSD, 
chronic delayed.  The examiner also indicated that the 
Veteran heard voices and that he felt that the voices were 
inserted in his mind with an electronic device.  The voices 
told the Veteran about things that happened in Vietnam and 
that they did not want him to live.  The Veteran was afforded 
an additional VA examination during February 2004.  The 
examiner indicated the Veteran heard voices on a daily basis.  
The examiner indicated that the Veteran's current level of 
psychosocial functioning was poor.  The examiner indicated 
that the Veteran would have considerable difficulty keeping a 
job and his degree of vocational impairment was considered 
moderate to severe.  An April 2008 VA examination indicated 
that the Veteran had serious impairment of his social, 
occupational, and interpersonal functioning since he returned 
from Vietnam due to PTSD and that he had been disabled and 
unemployed for several years.

The evidence of record indicates that the Veteran is totally 
occupationally and socially impaired due to the 
manifestations of his PTSD.  Additionally, medical evidence 
dating from the time of the Veteran's claim for service 
connection indicates that he was psychotic with auditory 
hallucinations on a daily basis during the entirety of the 
claims period.  Resolving all doubt in the Veteran's favor, a 
100 percent disability rating is granted from the veteran's 
date of claim for service connection for PTSD.

Residuals of a Left Fibular Fracture

The Veteran's left ankle condition is evaluated pursuant to 
Diagnostic Code 5271.  38 C.F.R. § 4.71a.  A 10 percent 
rating is assigned where there is moderate limitation of 
motion of the ankle.  A 20 percent rating is assigned where 
there is marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2008).

A 40 percent evaluation may be assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is assignable for ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  A 20 percent rating may be assigned 
for ankylosis in plantar flexion, less than 30 degrees.  
Diagnostic Code 5270 (2008). 
 
Standard range of motion of an ankle is to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).

A September 2003 VA joints examination indicates that the 
Veteran had full range of motion of active dorsiflexion to 25 
degrees and plantar flexion to 45 degrees.  There was no 
evidence of fatigability, lack of endurance, motor 
incoordination, or additional loss of movement on repeated 
use.  

A December 2003 VA joints examination indicates that the 
Veteran's ankle dorsiflexion on the left was 10 degrees and 
plantar flexion was 40 degrees.

The Veteran received an additional VA joints examination 
during March 2004.  The Veteran indicated that he had severe 
pain in his ankle on a daily basis.  Range of motion was 
noted at dorsiflexion of 5 degrees and plantar flexion at 30 
degrees.

An April 2008 VA joints examination indicates that the 
Veteran has severe chronic pain in his left ankle on a daily 
basis with weakness, stiffness, swelling and heat after 
prolonged ambulation and occasional instability.  The Veteran 
used a cane and high ankle boots as assistive devices.  The 
Veteran's range of motion on dorsiflexion was from 0 to 5 
degrees and on plantar flexion from 0 to 35-40 degrees.  
There was no evidence that the range of motion was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  There was no acute bony 
abnormality noted on an x-ray of the left ankle joint.  An x-
ray of the left tibia and fibula revealed an old healed 
fracture of the distal fibular shaft in satisfactory position 
which healed with a bony fusion of the distal tibia and 
fibular shafts.  

The Veteran's left ankle disability is manifested by limited 
motion and pain.  The evidence of record reveals that the 
veteran has marked limitation of his range of motion in his 
left ankle and should accordingly be granted the maximum 20 
percent rating under Diagnostic Code 5271.  A higher rating 
may not be assigned under this code.  

In order to assign a higher rating under Diagnostic Code 
5270, ankylosis of the ankle in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees must be shown.  There is no basis, however, 
for a higher evaluation for the Veteran's left ankle, 
inasmuch as there is no clinical evaluation of ankylosis of 
the ankle.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board notes that the veteran does not have malunion of 
the tibia or fibula.  All x-rays show the fracture as being 
well healed.  Thus, Diagnostic Code 5262 is not for 
application.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Since the Veteran will be granted the 
maximum disability rating available for limited motion in the 
left ankle, it is not necessary to consider the functional 
loss due to pain and weakness on motion.  Johnson v. Brown, 
10 Vet. App. 80 (1997) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain).  

The Board concludes, accordingly, that the preponderance of 
the evidence indicates that the Veteran should be granted an 
increased rating of twenty percent his left ankle disability.

Paresthesia, Sural Nerve, Left Lower Extremity

The Veteran's paresthesia of the sural nerve in the left 
lower extremity is currently evaluated at 10 percent under 
Diagnostic Code 8522, for impairment of the musculocutaneous, 
or superficial peroneal, nerve. 

The common peroneal nerve (also called the common fibular 
nerve) and the tibial nerve form the terminal division of the 
sciatic nerve.  Stedman's Medical Dictionary 1194 (27th ed. 
2000).  The common peroneal nerve branches into the deep and 
superficial peroneal and sural nerves. 
 
Considering the relevant Diagnostic Codes, DC 8521 addresses 
paralysis of the entire foot and the peroneal and sural 
nerves.  DC 8520, for the sciatic nerve, is relevant, but as 
it does not address the sensory changes present in this case, 
the Board finds that it is less analogous than DC 8521.  DC 
8524 and 8525 address the internal popliteal (tibial) nerve 
and posterior tibial nerve and rate based on muscle 
dysfunction, which is not present in this case.  In light of 
the evidence, the Board finds that DC 8521 to be more closely 
analogous to the Veteran's symptoms than DC 8522, which 
addresses loss of eversion, or any other potentially 
applicable Diagnostic Code. 
 
Under DC 8521, a 10 percent evaluation requires mild 
incomplete paralysis.  38 C.F.R. § 4.124a, DC 8521.  A 20 
percent evaluation requires moderate incomplete paralysis.  
Id.  A 30 percent evaluation requires severe incomplete 
paralysis.  Id.  A 40 percent evaluation requires complete 
paralysis of the external popliteal nerve (common peroneal), 
with foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  Id. 
 
The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id. 
 
Turning to the evidence, a VA examination dated December 2003 
indicates that the Veteran complained of a persistent burning 
in the sole of his left foot which was worse while walking.  
The Veteran indicated that he had mild low back pain which 
radiated down his left leg, which was not a major problem.  
He further indicated that his problem was his left foot pain.  
The lower extremity examination showed loss of sensory to 
light touch and pain in the sole of the foot and the sural 
nerve distribution.  There was mild swelling of the left foot 
noted.  The range of motion was minimally compromised on the 
left side with ankle and knee jerks intact.  There was no 
tenderness at the proximal tibiofibular junction.  Deep 
tendon reflexes in other areas were reported as intact.  
There was minimal weakness in the plantar flexion and 
dorsiflexion; however, the examiner did not think that was 
really true as there was a component of give-wasy weakness.  
To conclude, the examiner indicated that the sensory 
examination was unremarkable except for some sensory loss in 
the sole with a burning sensation in the sural nerve 
distribution which is the nerve that passes through the area 
the Veteran injured in service.

The Veteran was afforded a VA neurological examination during 
March 2004.  In the left lower extremity, overall strength 
was 4/5 with the right side being 5/5.  There was also 
atrophy of the left gastrocnemius muscle when compared with 
the right.  There was no muscle wasting or specific weakness 
noted in the left lower extremity.  The sensory examination 
indicated that the Veteran had diminished pain and light 
touch primarily on the left foot but not at the spinal cord 
level.  The Veteran was reported to have a slight limp due to 
pain in his left ankle.  His reflexes in the lower 
extremities were 2+/4 bilaterally except for his left ankle 
reflex which was 2/4 compared to 2+/4 on the right side.    

The Veteran was afforded an additional peripheral nerves 
examination during March 2008, contemplating his paresthesia 
of the sural nerve in his left lower extremity.  The Veteran 
indicated that he had a chronic burning sensation in the 
later aspect area of the distal fibula/ankle area; loss of 
light touch in the lateral aspect; and sharp pains in the 
lateral aspect of the distal fibular/ankle area.  There was 
muscle weakness as well as atrophy in the gastrocnemius 
muscle but no muscle paralysis reported.  
 
The Board notes that the main complaint with regard to the 
paresthesias is sensory in nature, and hence the evaluation 
is limited to that for mild impairment. Under Code 8521, that 
is 10 percent.  Subjective reports by the veteran are limited 
to complaints of pain in the foot and loss of sensation.  An 
evaluation in excess of 10 percent is not warranted. 


Lumbosacral Strain with Sciatica

The Veteran's disability of the lumbar spine has been rated 
as 20 percent disabling under Diagnostic Code 5237 for 
lumbosacral strain, 38 C.F.R. § 4.71a.  The Board notes that, 
during the course of this appeal, specifically, on September 
23, 2002, and once again on September 26, 2003, there became 
effective new regulations for the evaluation of service-
connected disabilities of the spine.  If the application of 
the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000). 

Prior to September 23, 2002, a 10 percent rating for lumbar 
disc disease was warranted for mild intervertebral disc 
syndrome, or in the alternative, for slight limitation of 
motion of the lumbar spine or characteristic pain on motion 
from lumbosacral strain.  A 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine.  A 20 percent evaluation was, similarly, indicated 
where there was evidence of lumbosacral strain with muscle 
spasm on extreme forward bending, or a unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
evaluation, under those same regulations, required 
demonstrated evidence of severe limitation of motion of the 
lumbar spine.  A 40 percent evaluation was, similarly, 
indicated where there was evidence of severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of the 
joint space, or with some of the aforementioned 
characteristics accompanied by abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002). 
 
Under the schedular criteria which became effective September 
26, 2003, provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008). 
 
Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  General Formula for Diseases and Injuries of 
the Spine, Note (1) (effective September 26, 2003).   
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008). 

Turning to the evidence, a December 2003 VA examination 
indicated that the Veteran complained of pain in his 
lumbosacral spine at 9 out of 10 and he was limited to 
walking a block before pain increased.  The examiner 
indicated that x-rays indicated a compression fracture at L-1 
which was not related to the Veteran's service-connected 
disability.  X-rays additionally revealed narrowing of the 
L5-S1 disc space with minimal osteoarthritis changes 
revealed.  Range of motion was noted at flexion to 0 degrees 
and extension to 40 degrees.  There was no tenderness to 
touch in the lower lumbar spine and no tenderness over the 
sciatic notches.  The examiner additionally noted the 
Veteran's gait was normal without a cane.  

The Veteran was afforded a VA examination during March 2004 
which contemplated his back disability.  The Veteran 
indicated that he had back pain which radiated into his left 
leg.  X-rays from December 2003 indicated severe 
intervertebral disc space narrowing especially at L5-S1 and 
that a December 2003 EMG indicated L5-S1 radiculopathy on the 
left side.  In the left lower extremity, overall strength was 
4/5 with the right side being 5/5.  There was also atrophy of 
the left gastrocnemius muscle when compared with the right.  
There was no muscle wasting or specific weakness noted in the 
left lower extremity.  The sensory examination indicated that 
the Veteran had diminished pain and light touch primarily on 
the left foot but not at the spinal cord level.  The Veteran 
was reported to have a slight limp due to pain in his left 
ankle.  His reflexes in the lower extremities were 2+/4 
bilaterally except for his left ankle reflex which was 2/4 
compared to 2+/4 on the right side.    

The Veteran was afforded an additional VA spine examination 
during April 2004.  The Veteran indicated that he had chronic 
burning, sometimes sharp pain in his lower back.  The ranges 
of motion to the point of increased pain were forward flexion 
from 0 to 40 degrees; extension from 0 degree to 15 degrees; 
left lateral extension from 0 to 30 degrees; right lateral 
flexion from 0 degrees to 25 degrees; rotation left from 0 to 
30 degrees and rotation right from 0 degrees to 30 degrees.  
The examiner indicated that there were no flare-ups reported.  
There was no clinical evidence of additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance.  

The Veteran was additionally afforded a VA examination during 
March 2008.  The Veteran indicated that his pain was from 
moderate to severe and was chronic, with radiation down his 
left lower extremity with stiffness and weakness.  There were 
no periods of flare-ups or periods of incapacitation.  The 
Veteran had a back brace with some improvement of the 
Veteran's condition.  The Veteran's gait was indicated as 
markedly unsteady.  Ranges of motion were indicated as from 0 
to 90 degrees of forward flexion; from 0 to 10 degrees of 
backward extension; from 0 to 25 degrees of left lateral 
flexion; from 0 to 25 degrees of right lateral flexion and 
from 0 to 25 degrees of left and right lateral rotation.  
There was no evidence of range of motion being additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following usual repetitive use.  X-rays indicated mild right 
upper lumbar scoliosis; an old moderate compression fracture 
of the L1 vertebral body; severe narrowing of the L5-S1 
intervertebral disc space; and minimal degenerative changes.  
The diagnoses included lumbosacral strain with sciatica and 
degenerative disc disease of the lumbosacral spine, not 
related to lumbosacral strain.

Concerning the criteria found in the old regulations, the 
evidence of record does not indicate that the Veteran has 
severe limitation of motion of the lumbar spine; or severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief; or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint space, or 
with some of the aforementioned characteristics accompanied 
by abnormal mobility on forced motion.  Concerning the new 
regulations there is no indication that the Veteran's 
limitation of motion of forward flexion of the thoracolumbar 
spine is limited to 30 degrees or less.  Thus, the Veteran's 
claim for an increased rating for his lower back disability 
must be denied.

The Board has considered the applicability of additional 
compensation under DeLuca.  However, the General Rating 
Formula is for application regardless of pain, and any 
additional limitation of function due to the other DeLuca 
factors (fatigability, weakness, lack of endurance, and 
limitation of function on repetitive use) is not shown to 
more closely approximate the schedular criteria for the 
higher rating. 

Concerning neurological problems secondary to the Veteran's 
back condition, the Board notes the Veteran is shown to have 
sufficient objective neurological symptoms to support a 
separate 10 percent rating under Diagnostic Code 8520 for 
radiculopathy in the sciatic nerve, as a March 2004 VA 
examination indicated radiculopathy in the left lower 
extremity by EMG evidence with 4/5 motor strength on 
examination.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 
higher rating is not warranted as moderate incomplete 
paralysis of the left sciatic nerve is not shown.  

The Board has considered other Diagnostic Codes to include 
5003 for arthritis; however, no other diagnostic codes yield 
a higher disability rating for the Veteran.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The Board notes that the VA 
physician who conducted the most recent VA examination 
indicated that the Veteran's degenerative disc disease was 
unrelated to the service-connected lumbosacral strain.

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the veteran's low back condition.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

B.  Earlier Effective Date Claims

The effective date of an award of an increased disability 
rating (which, by definition, encompasses the grant of a 
TDIU), will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An effective date for an increased 
disability rating may be assigned at the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  38 C.F.R. § 3.400(o)(2)

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability, there must be impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term 'unemployability' is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2008). 
 
VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code may be paid to a child or spouse of a 
veteran who meets certain basic eligibility requirements. The 
only requirement which has been adjudicated is whether the 
veteran has permanent and total disability.  38 U.S.C.A. §§ 
3500 and 3501; 38 C.F.R. § 3.807.

On April 25, 2003, decades after his discharge from service, 
VA received the Veteran's informal claim of entitlement to 
TDIU indicating that he had a variety of disabilities which 
he believed rendered him unable to work.  The Board notes 
that although the Veteran had claimed for service connection 
for a stomach ailment shortly after service, this claim was 
denied in a June 1970 rating decision.  Therefore, the 
Veteran was not service-connected for any condition at the 
time of his April 25, 2003 claim and had no claims for 
service connection pending.  Accordingly, when the RO granted 
TDIU, it assigned an effective date of April 25, 2003, the 
date of receipt of claims for his subsequently service-
connected disabilities and his claim for TDIU.  See 38 C.F.R. 
§ 3.400 (2008).  
As noted above, the Board finds that the veteran is entitled 
to a permanent total disability rating from April 25, 2003.  
Accordingly, he meets that requirement for eligibility for a 
Dependents' Educational Assistance allowance under Chapter 35 
from that date.  However, the actual award of such a benefit 
would be conditional upon a determination that the other 
requirements, including the requirement of actual 
participation in a qualifying program by an eligible 
beneficiary, have been met. 

VA law and regulations require a claim to be filed in order 
for benefits to be paid to any individual.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Additionally, the fact that 
the Veteran received treatment for maladies which were 
subsequently service-connected which rendered him unable to 
work in previous years does not warrant the assignment of an 
earlier effective date.  While 38 C.F.R. § 3.157(b) does 
contain provisions in which VA treatment records can 
constitute an informal claim in certain cases, application of 
this regulation is not warranted in this case, as such 
regulation applies only to a distinct group of claims where 
service connection has already been established for the 
condition at issue.  See MacPhee v. Nicholson, 459 F.3d 1323, 
1326 (Fed. Cir. 2006); see also Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because appellant had not been granted 
service connection for his claimed condition, the mere 
receipt of medical records could not be construed as an 
informal claim for that disability).
 
Given the above, as the Veteran did not file a claim for TDIU 
prior to April 25, 2003 and he was not service-connected for 
any disability prior to April 25, 2003; he has already been 
given the earliest possible effective date for TDIU and 
Dependent's Education Assistance.  Thus, there is no legal 
basis for an effective date earlier than April 25, 2003. 
Accordingly, the claims must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching all of the conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Entitlement to an initial rating of 100 percent for post-
traumatic stress disorder (PTSD), from April 25, 2003, is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.

Entitlement to an initial rating of 20 percent for residuals 
of a left fibular fracture from April 25, 2003, is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for 
paresthesia, sural nerve, left lower extremity is denied.  

Entitlement to an initial rating in excess of 20 percent for 
a lumbosacral sprain is denied.  

Entitlement to a separate 10 percent evaluation for right 
lower extremity radiculopathy is granted, subject to the 
regulations applicable to the payment of monetary benefits.

Entitlement to an earlier effective date for entitlement to 
TDIU is denied.

Entitlement to an earlier effective date for Dependent's 
Education Assistance is denied.   



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


